201 F.2d 513
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MODERN OPTICS, Incorporated, Respondent.
No. 14412.
United States Court of Appeals Fifth Circuit.
February 12, 1953.

Petition for Summary Entry of a Decree enforcing an Order of the National Labor Relations Board, sitting at Washington, D. C.
A. Norman Somers, Asst. Gen. Cnsl., National Labor Relations Bd., and David P. Findling, Assoc. Gen. Cnsl., Washington, D. C., for petitioner.
No appearance entered on behalf of respondent.
Before HOLMES, BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
The motion of the National Labor Relations Board for the summary entry of a decree upon the transcript of record is granted, and a decree for the enforcement of the Board's order will be made accordingly, and may be presented for entry.